Acknowledgement
This Notice of Allowance is in response to amendments filed 6/24/2022.
Reasons for Allowance
Claims 1, 3-9, and 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Buchmueller et al. (US 2016/0257401 A1) and Tokhtabaev (US 2020/0019925 A1), taken alone or in combination, does not teach the claimed system and methods comprising: 
assigning a first drone of a drone network a first task, the first task instructing the first drone to transport a first package to a first destination in a geographic area; 
receiving roadway traffic data for a plurality of roadway vehicles in the geographic area; 
determining, based on the roadway traffic data for the plurality of roadway vehicles, a vehicle route of a first roadway vehicle of the plurality of roadway vehicles, and during transit of the first package to the first destination by the first drone, to transfer the first package to a second drone in the drone network, the first drone being docked on the first roadway vehicle that is traveling towards the first destination on at least part of the vehicle route of the first roadway vehicle; 
determining to transfer the first package to the second drone based on a range of the first drone and the vehicle route of the first roadway vehicle; and 
transferring the first package to the second drone in the drone network.
Specifically, Buchmueller et al. discloses a similar method of assigning a first drone of a drone network a first task, the first task instructing the first drone to transport a first package to a first destination in a geographic area (see ¶0075-0076, ¶0027), receiving roadway traffic data for a plurality of roadway vehicles in the geographic area (see ¶0080-0081), and determining a vehicle route of a first roadway vehicle of the plurality of roadway vehicles (see ¶0080-0083), the first drone being docked on the first roadway vehicle on at least part of the vehicle route of the first roadway vehicle (see ¶0083-0086). However, Buchmueller et al. does not disclose that the vehicle route is determined based on the roadway traffic data for the plurality of roadway vehicles, nor does Buchmueller et al. disclose determining, during transit of the first package to the first destination by the first drone, to transfer the first package to a second drone in the drone network, the first drone being docked on the first roadway vehicle that is traveling towards the first destination on at least part of the vehicle route of the first roadway vehicle, where determining to transfer the first package to the second drone is based on a range of the first drone and the vehicle route of the first roadway vehicle, such that the first package is transferred to the second drone in the drone network, as claimed.
Tokhtabaev discloses a similar method of assigning a first drone of a drone network a first task, the first task instructing the first drone to transport a first package to a first destination in a geographic area (see ¶0060-0062), receiving roadway traffic data for a plurality of roadway vehicles in the geographic area (see ¶0051, regarding traffic is considered in determining the best routing), and determining, based on the roadway traffic data for the plurality of roadway vehicles, a vehicle route of a first roadway vehicle of the plurality of roadway vehicles (see ¶0061-0062, with respect to step 510 of Figure 5, where traffic is considered, as discussed in ¶0051). While Tokhtabaev discloses combinations of drone and vehicle-based delivery (see ¶0051), so as to determine to transfer the first package to a second drone (see ¶0056-0058, with respect to Figure 4), Tokhtabaev does not disclose determining, during transit of the first package to the first destination by the first drone, to transfer the first package to a second drone in the drone network, the first drone being docked on the first roadway vehicle that is traveling towards the first destination on at least part of the vehicle route of the first roadway vehicle, and determining to transfer the first package to the second drone based on a range of the first drone and the vehicle route of the first roadway vehicle, as claimed.
No reasonable combination of prior art can be made to teach the claimed invention. The claimed invention would not have been obvious to one of ordinary skill in the art before the effective filing date. This allowable subject matter has been indicated in the Office Action mailed 3/24/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara Lewandroski whose telephone number is (571)270-7766. The examiner can normally be reached Monday-Friday, 9 am-5 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARA J LEWANDROSKI/Examiner, Art Unit 3661                                                                                                                                                                                                        

/RUSSELL FREJD/Primary Examiner, Art Unit 3661